Citation Nr: 1447164	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In a January 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  In correspondence received in March 2010, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2014).  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R.	 § 20.704(d) (2014).  

In May 2013, the Board previously adjudicated, and denied, the Veteran's claim for service connection for tinnitus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the Board's May 2013 decision pursuant to a Joint Motion for Remand to the extent it denied service connection for tinnitus.  The Veteran explicitly abandoned the appeal with regard to the claim for service connection for bilateral hearing loss (that the Board found to be withdrawn in the May 2013 Board decision).  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases to support its finding that VA satisfied its duty to assist.  

The parties noted that the November 2009 VA examiner indicated that a magnetic resonance imagining (MRI) scan of the internal auditory canal would be conducted to rule out a cerebellopontine angle (CPA) tumor.  The parties agreed that the claims file does not contain the results from such an MRI and the Board did not discuss whether an MRI was actually conducted.  The parties further agreed that the Board failed to discuss the July 2006 VA examiner's notation that the Veteran reported a history of taking lithium for the service-connected bipolar disorder and the VA examiner's comment that lithium has been known to cause tinnitus and should be considered a factor.    

In July 2008, the Veteran made a separate claim with the RO in July 2008 for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2014) for tinnitus due to fault on the part of VA in administering the medication for bipolar disorder, which was developed for adjudication, but deferred, by the RO.  Because the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 has already been identified in this case, and is deferred awaiting adjudication, the Board will not infer jurisdiction over the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151, and, as the claim is already pending at the RO, there is no need to remand the claim to the RO.  The Board has considered the theory of secondary service connection (tinnitus as due to medication for a service-connected disability) in the context of the current appeal for service connection for tinnitus.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to special monthly compensation under the provisions of 38 U.S.C.A. §§ 1114(l) and 1114(s) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2013 informal hearing presentation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  







REMAND

Service Connection for Tinnitus

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  The November 2009 VA examiner noted that a MRI scan of the internal auditory canal would be conducted to rule out a cerebellopontine angle tumor.  The November 2009 MRI report has not been associated with the claims file.  

The parties to the June 2014 Joint Motion for Remand agreed that the Board failed to discuss the July 2006 VA examiner's notation that the Veteran reported a history of taking lithium for the service-connected bipolar disorder and the VA examiner's comment that lithium has been known to cause tinnitus and should be considered a factor.  The November 2009 VA examiner noted that low frequency hearing loss was induced in guinea pigs treated with lithium overdose.  Because the July 2006 and November 2009 VA examiners have allowed that there is some evidence of an association between tinnitus and lithium medication, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's psychiatric medications, specifically lithium, aggravate his tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record a copy of the November 2009 MRI report identified by the November 2009 VA examination report.

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the currently diagnosed tinnitus as secondary to the service-connected bipolar disorder, including medications used to treat bipolar disorder, specifically, lithium.  If one was not conducted in connection with the November 2009 VA examination, a MRI scan of the internal auditory canal should be conducted.

The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus was caused by the service-connected bipolar disorder, to include the psychiatric medications that include lithium?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected bipolar disorder, to include the psychiatric medications that include lithium?  The impact, if any, of the psychiatric medications on tinnitus should be noted. 

In providing the requested opinions, the VA examiner should note and discuss: (1) the July 2006 VA examiner's comment that lithium has been known to cause tinnitus; (2) the November 2009 VA examiner's comment that low frequency hearing loss was induced in guinea pigs treated with lithium overdose; and (3) any pertinent MRI reports associated with the record.  The examiner should provide a rationale and basis for all opinions expressed.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



